Exhibit 10.h


MASCO CORPORATION
COMPENSATION OF NON-EMPLOYEE DIRECTORS




Our non-employee directors receive an annual retainer of $250,000, of which
$120,000 is paid in cash and the remainder is paid in the form of restricted
stock granted under our Non-Employee Directors Equity Program.


The Company pays additional retainers of $200,000 to the Chairman of the Board,
$22,000 to the chair of the Audit Committee, and $18,000 to the chair of the
Organization and Compensation Committee. The additional retainer for the chair
of the Corporate Governance and Nominating Committee is $12,000; however, this
retainer is not presently paid so long as our current Chairman of the Board
continues to serve in both capacities. No meeting attendance fees are paid, with
the exception that the Board may in its discretion approve the payment of
meeting fees to directors in the following circumstances: (i) if a director is
serving on three or more standing committees, he or she may receive meeting fees
for attendance at meetings held by one of the three committees on which the
director serves; and (ii) if a director is serving as a member of a special
committee constituted by the Board, he or she may receive meeting fees for
attendance at meetings held by such special committee.


Non-employee directors are eligible to participate in the Company’s matching
gifts program until December 31 of the year in which their service as a director
ends. Under this program, the Company will match up to $5,000 of a director’s
contributions to eligible 501(c)(3) tax-exempt organizations each year.
Directors are also eligible to participate in the Company’s employee purchase
program, which enables them to obtain rebates on the Company’s products that
they purchase for their personal use. Each of these programs is available to all
of our employees. In addition, if space is available, a director’s spouse is
permitted to accompany a director who travels on Company aircraft to attend
Board or committee meetings.






226754.2